Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status
This instant application No. 16/414535 has claims 1-20 pending.

Priority / Filing Date
Applicant did not claim for any domestic or foreign priority. The effective filing date of this application is May 16, 2019.

Information Disclosure Statement
As required by M.P.E.P. 609(C), the Applicant’s submissions of the Information Disclosure Statements dated 05/29/2019, 12/10/2019, 09/08/2020, 09/28/2020, 03/12/2021, 06/03/2021, 07/20/2021 are acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of each of the PTOL-1449s initialed and dated by the Examiner is attached to the instant Office action.




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
4.	Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/414,630 from the same inventors. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘630 application include all the limitations of this Application as well as additional limitations.
5.	Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/596,171. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘171 application include all the limitations of this Application as well as additional limitations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



6.	Claims 1-20 are rejected under 35 U.S.C. 103 as being obvious over Cetkovic et al., hereafter Cetkovic (“A Methodology for Multilateral Wells Optimization - Field Case Study”, SPE, 2016, pp 1-18), in view of Tonkin et al., hereafter Tonkin (Pub. No.: US 2016/0369590 A1).

Regarding Claim 1, Cetkcovik discloses a computer-implemented method, comprising:
collecting, by a multilateral well optimizing system from a multilateral well, real-time well rates and flowing bottom-hole pressure data at various choke settings for multiple flow conditions for each lateral of the multilateral well (Cetkcovik: Figure 4, page 4 : different operational/choke settings are used during the production test- Note the pressure vs. oil rate in the IPR; page 14- Well Test Planning and Coordination - During the Well Test period, pressure, temperature and rates need to be obtained on a real-time basis under the same operational conditions);
determining, by the multilateral well optimizing system based at least on the real-time well rates and the flowing bottom-hole pressure data, recommended optimizing changes to downhole inflow control valve (ICV) settings for surface ICV s and subsurface ICV s in one or more laterals of the multilateral well, the optimizing changes designed to optimize production in the multilateral well (Cetkcovik: page 2-Figure 2: Multi-lateral Well Modelling –Note the surface network modelling and optimization and sub-surface well system was modelled with this application, as shown in Figure 2. This complex simulation model resolves and finds the optimum ICV pressure drop and diameter for each lateral for different inflow performance conditions, such as different GOR rate dependent curves at different operational conditions;  pages 10-14- Production Optimization-Note the ICV choke settings for each lateral of each multilateral well are optimized to enable achieving the production target for different scenarios; Also note the integrated multiwall model and surface facility of Figure 15);
providing, by the multilateral well optimizing system for presentation to the user in a user interface of the multilateral well optimizing system, the recommended optimizing changes to the downhole ICV settings for the surface ICV s and the subsurface ICV s in the one or more laterals of the multilateral well (Cetkcovik: page 10-14: Production Optimization-Note that in this scenario, shown in Table 4, we can observed how two of the ICVs remain fully open (L1 and MB), while L2 is choked back in order to obtain the maximum oil rate with the operational restriction of 800 psig at the wellhead (i.e. recommended optimizing changes to the ICVs); pages 14-15- Well Test Planning and Coordination-Note Well Test Variables such as of as Productivity Index (PI), drawdown, GOR or WCT dependent rate etc. (optimization parameters) as shown in Figure 22-Also note the user interface of the same in Figure 23 ; Also note that some applications allow the user to run the model in real-time during the test in order to validate the data (Data QA/QC and datum correction) and redesign the test or design some new optimization scenarios);
receiving, by the multilateral well optimizing system, a user selection of one or more of the recommended optimizing changes (Tonkin: Figure 4, [0038], [0041]: the user may select various drop down boxes that provide menu options for selecting the constraints); and
implementing, by the multilateral well optimizing system, the one or more of the recommended optimizing changes (Cetkcovik: pages 16-17- Well Test Program-Table 5 and Figure 24- Note Multilateral Well Test Program implementation to optimize multi-lateral wells with Inflow Control Valves (ICV) through a multiphase flow simulator).

Tonkin discloses receiving, by the multilateral well optimizing system, a user selection of one or more of the recommended optimizing changes (Tonkin: Figure 4, [0038], [0041]: the user may select various drop down boxes that provide menu options for selecting the constraints);
Cetkcovik and Tonkin are analogous art because they are from the same field of endeavor. They both relate to multilateral well optimization.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the different flow control technologies of the multiphase flow model for optimizing production, as taught by Cetkcovik, and incorporating the user selection interface, as taught by Tonkin.
One of ordinary skill in the art would have been motivated to do this modification in order to select pressure individually for each separate down hole flow control valve, separately for subsets of down hole flow control valves, or jointly for the down hole flow control valves in the well, as suggested by Tonkin (Tonkin: [0041]).

Regarding Claims 8 and 15, the claims recite the same substantive limitations as Claim 1 and are rejected using the same teachings.

Regarding Claim 2,  the combinations of Cetkcovik and Tonkin further discloses the computer-implemented method of claim 1, wherein the multiple flow conditions include (Cetkcovik: pages 16-17- Multilateral Well Test Program-Table 5 and Figure 24- commingled and lateral testing)..

Regarding Claims 9 and 16, the claims recite the same substantive limitations as Claim 2 and are rejected using the same teachings.

Regarding Claim 3,  the combinations of Cetkcovik and Tonkin further discloses the computer-implemented method of claim 1, further comprising calibrating a multilateral well production model based at least on the real-time well rates and the flowing bottom-hole pressure data (Cetkcovik: page 11 paragraph 2 and Table 4: an optimum the flow for the production of oil and gas as the L2 downhole valve is choked for optimum pressure as shown in the table under ICV DP and ICV SIZE “…In this case L2 is choked back but allowing the optimum oil and gas ratio to flow working as an internal gas lift system. This case shows one more time that the laterals with higher PI are not always the ones that are going to contribute the higher oil rate to the system…”).

Regarding Claims 10 and 17, the claims recite the same substantive limitations as Claim 3 and are rejected using the same teachings.

Regarding Claim 4,  the combinations of Cetkcovik and Tonkin further discloses the computer-implemented method of claim 3, wherein determining the recommended optimizing changes to the downhole ICV settings for the surface ICV s and the subsurface ICV s in the one or more laterals of the multilateral well includes executing the multilateral well production (Cetkcovik: page 10-14: Production Optimization scenarios; page 16-17: Multilateral Well Test Program)  .

Regarding Claims 11 and 18, the claims recite the same substantive limitations as Claim 4 and are rejected using the same teachings.

Regarding Claim 5,  the combinations of Cetkcovik and Tonkin further discloses the computer-implemented method of claim 4, wherein the optimization algorithm maximizes multilateral well productivity (Cetkcovik: page 11 Scenario 3 Table 4: Maximum Oil Rate), restricts unwanted water and gas production in the multilateral well (Cetkcovik: page 10: On a well basis, the objective is to get optimum production to avoid high water cut or high gas-oil ratio), and improves sweep efficiency for the multilateral well.

Regarding Claims 12 and 19, the claims recite the same substantive limitations as Claim 5 and are rejected using the same teachings.

Regarding Claim 6,  the combinations of Cetkcovik and Tonkin further discloses the computer-implemented method of claim 1, wherein implementing the one or more of the recommended optimizing changes selected by the user includes sending, by the multilateral well optimizing system, control commands to the surface ICV s and the subsurface ICV s in the one or more laterals of the multilateral well, wherein the control commands correspond to the (Cetkcovik: page 10-14: Production Optimization scenarios; page 16-17: Well Test Program; Tonkin: Figure 4, [0038], [0041]: user selection) .

Regarding Claims 13 and 20, the claims recite the same substantive limitations as Claim 6 and are rejected using the same teachings.

Regarding Claim 7,  the combinations of Cetkcovik and Tonkin further discloses the computer-implemented method of claim 6, wherein the control commands include choke setting commands to set different choke settings on different ICVs (Cetkcovik: page 10-14: Production Optimization scenarios; page 16-17: Multilateral Well Test Program).

Regarding Claim 14, the claim recites the same substantive limitations as Claim 7 and is rejected using the same teachings.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
    Briers et al. (Pub. No: US 20100217575 A1) teaches a method for controlling the influx of fluids into a multizone well in which each inflow zone is provided with an inflow control device and deriving a zonal production estimation model for each inflow zone of the well; and adjusting each ICD to control the influx of crude oil, natural gas and/or other effluents into each inflow zone on the basis of data derived from the zonal production estimation model for each inflow zone of the well.

Obiomalotaoso Leonard ISICHEI (Pub. No: US 20180285515 A1) teaches a system and method for designing automated inflow control devices to be used in the extraction of hydrocarbons from subterranean formations.
Ranjith et al. (Production Optimization Through Utilization of Smart Wells in Intelligent Fields, 2017, SPE, pp 1-29) conceptually presents the efficient use of ICVs in intelligent fields to maximize sweep, and thus, recovery tied to the objective function.
 Zeid M. Al-Ghareeb  (MONITORING AND CONTROL OF SMART WELLS, 2009, Stanford University, pp 1-71) focused on the reservoir engineering aspects of finding the optimum ICV configuration that optimizes reservoir performance parameters such as recovery factor and net present value.

8.	Examiner’s Remarks: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the .

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFTEKHAR KHAN whose telephone number is (571)272-5699.  The examiner can normally be reached on 7:30AM-5:00PM (EST); M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IFTEKHAR A KHAN/Primary Examiner, Art Unit 2127